SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, *316AND DECREED that the judgment of the District Court is REVERSED.
Defendant-Appellant Frank Griffin (“Griffin”), Commanding Officer of the Bureau of Criminal Investigations in the Connecticut State Police (“CSP”), appeals from the district court’s denial of his motion for summary judgment on a claim for damages under 42 U.S.C. § 1988 brought by James Kvedar (“Kvedar”), a Trooper in the CSP. Kvedar alleges that Griffin violated his equal protection rights under the Fourteenth Amendment by disciplining Kvedar for Kvedar’s handling of an incident at the Foxwoods Casino but not disciplining other officers who handled similar incidents in a similar manner. Griffin moved for summary judgment, on the grounds (1) that Kvedar failed to state a claim, and (2) that Griffin was entitled to qualified immunity.
Because immunity is an entitlement not to stand trial, and thus is effectively lost if a case is allowed to proceed, the denial of qualified immunity is appealable, but only to the extent that the denial turns on a question of law. Mitchell v. Forsyth, 472 U.S. 511, 530, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985); Cowan v. Breen, 352 F.3d 756, 760-61 (2d Cir.2003).
To state a valid equal protection “class of one” claim, a plaintiff must allege (1) that he or she has been intentionally treated differently from others similarly situated, and (2) that there is no rational basis for the difference in treatment. Vill. of Willowbrook v. Olech, 528 U.S. 562, 564, 120 S.Ct. 1073, 145 L.Ed.2d 1060 (2000); DeMuria v. Hawkes, 328 F.3d 704, 706 (2d Cir.2003). After the district court denied Griffin’s summary judgment motion, this Circuit clarified the standard for the “similarly situated” prong of equal protection “class of one” analysis. Neilson v. D'Angelis, 409 F.3d 100, 105 (2d Cir.2005). Under Neilson, it is clear that, as a matter of law, Kvedar’s situation was insufficiently similar to his comparators’ to support an equal protection “class of one” claim.
' We assume the parties’ familiarity with the facts, the procedural history, and the issues on appeal.
The judgment of the district court is, therefore, REVERSED, and the district court is instructed.to grant summary judgment to Griffin.